      Case 2:20-cv-00047-DWL Document 249 Filed 12/16/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Federal Trade Commission,                         No. CV-20-00047-PHX-DWL
10                   Plaintiff,                        ORDER
11   v.
12   James D. Noland, Jr., et al.,
13                   Defendants.
14
15           Pending before the Court is the Receiver’s Fourth Motion for Order Approving

16   Fees and Costs Incurred by the Receiver and Estate Professionals (the “Motion”). (Doc.
17   236.) No response has been filed, and therefore the motion may be granted summarily.

18   LRCiv 7.2(i).

19           Accordingly,

20           IT IS ORDERED that the Motion (Doc. 236) is granted. The Court approves the
21   requested fees in their full amounts and authorizes and directs the Receiver to pay from

22   the receivership asset in this case and in the possession of the Receiver:

23        1. The amount of $11,970.00 to the Receiver for services rendered during the period

24           August 1, 2020, through October 31, 2020, with an additional $7,980.00 approved

25           but held back for payment until the conclusion of the case;

26        2. The amount of $11,950.80 to Osborn Maledon, P.A. for services rendered during
27           the period August 1, 2020, through October 31, 2020, with an additional $7,967.20

28           approved but held back for payment until the conclusion of the case; and
     Case 2:20-cv-00047-DWL Document 249 Filed 12/16/20 Page 2 of 2



 1    3. The amount of $11,163.45 to Simon Consulting for services rendered and costs
 2       incurred or paid during the period August 1, 2020, through October 31, 2020, with
 3       an additional $7,408.00 approved but held back for payment until the conclusion
 4       of the case.
 5       Dated this 16th day of December, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -2-
